Title: From George Washington to John Noble Cumming, 19 March 1782
From: Washington, George
To: Cumming, John Noble


                        
                            Gentlemen
                            Philada 19th March 1782.
                        
                        I have recd your favor of the 13th Inst. At the request of Major Barber and Capt. Anderson I wrote to the
                            Legislature of New Jersey expressing my approbation of the Exchange which was in negociation between those two Gentlemen,
                            but it was upon the following condition, that the consent of all the Officers junior to Capt. Anderson, and who would be
                            affected by the exchange, should be obtained—You have therefore only to make your disapprobation of the measure known to
                            the Legislature should the matter be carried before them. I am Gentlemen Yr most obt servt

                    